DETAILED ACTION
	Claims 1-15 are pending.  Claims 5-8, 10-12 and 14 remain withdrawn
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 has been amended to include all of the features of previously withdrawn to claim 9.  Due to this amendment, claim 9 is rejoined due to applicant’s amendment.  That is, due to applicant’s amendment, all of the claims of elected Group I now also require the features of claim 9 such that it is no longer proper to consider claim 9 (previous Group VI) to be a separate group from elected Group I due to the amendment to claim 1.  Stated in other words, due to applicant’s amendment Group VI is no longer a separate group from Groups I-V and VII.
It is noted that the restriction requirement of 07/08/2020 is otherwise unmodified.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	Independent claim 1 (the only independent claim 1) recites a process defined with the transitional phrase “comprising.” “The transitional term "comprising", which is synonymous with "including," 
	Claim 1 recites “maintaining the amount of undissociated acetic acid at a value >= 50 µM.”  The broadest reasonable interpretation of this claim limitation is that if the undissociated concentration of acetic acid does not go below or approach 50 µM, then the claim step of “maintaining” is met.  That is, the recited “maintaining” step is not interpreted as requiring the addition of any amount of acid or base in order to adjust the undissociated concentration of acetic acid.
	Claims 2 and 3 recite “monitoring the amount of undissociated acetic acid.”  The claims do not set forth how many times nor a frequency for which such “monitoring” is performed.  As such, the broadest reasonable interpretation of this claim term is that the amount of undissociated acetic acid has to be measured at least one time after initiation of ethanol production.
	Claim 2 recites “and if the amount of undissociated acetic acid drops below 50 µM; adding acid to the composition until the amount of undissociated acetic acid reaches a value of at least 50 µM” and claim 3 recites the same feature except “drops below 50 µM” is replaced with “approaches 50 µM, but before the amount drops below 50 µM.”  The recited “if the amount” statements in claims 2 and 3 are interpreted as reciting a condition precedent that must be satisfied before the features of claims 2 and 3 require the addition of any acid.  As such, the broadest reasonable interpretation of claims 2 and 3 is that “adding acid to the composition” is not required if the amount of undissociated acetic acid does not drop below nor approach 50 µM.  Further, claims 1-3 recite the translational phrase “comprising.”  As such, the addition of acid or base to the composition at unrecited times or for other purposes outside the express features of claim 2 and 3 is within the scope of claims 2 and 3; for example, the addition of acid or base to maintain a specific pH uncoupled from any monitoring of undissociated acetic acid.
Further regarding recitation of undissociated acetic acid in the claims, the specification provides the following limiting definition: “The amount of undissociated acetic acid may be analysed by HPLC. HPLC generally measures all acetic acid (i.e. both undissociated, i.e. protonated form and dissociated form of acetic acid) because the mobile phase is typically acidified. In order to measure the amount of undissociated acetic acid in the composition, a suitable approach is to measure the (total) amount of 
	As such, the specification explicitly states and defines that the concentration of undissociated acetic acid as recited in the claims is not directly measurable but is rather “calculated” based upon the pKa of acetic acid and the pH of the composition.  This calculation is well-known in the art as provided by Taherzadeh et al. (Acetic acid friend or foe in anaerobic batch conversion of glucose to ethanol by Saccharomyces cerevisiae, Chem. Eng. Sci. 52 (1997): 2653-59), page 2655, left column:

    PNG
    media_image1.png
    216
    616
    media_image1.png
    Greyscale

	The pKa of acetic acid is known to be 4.76 as described by Namazian et al. (Calculations of pKa values of carboxylic acids in aqueous solution using density functional theory, J. Chem. Thermodynamics 38 (2006): 1495-502), Table 1.  That is, in a composition having 10 mM total acetic acid or acetate at pH 4.76, 5 mM of acetic acid is present in undissociated form based upon the equation of Taherzadeh et al.  As the pH of a composition increases, the amount of undissociated acetic acid decreases at an exponential rate.  For example, a composition having 20 mM total acetic acid or acetate at pH 5.5 has approximately 3 mM acetic acid in undissociated form.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.

Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.

Independent claim 1 has been amended to recite a “recombinant yeast which comprises an exogenous glycerol transporter.”  Claim 9 depending from claim 1 recites as its only feature “wherein the recombinant yeast comprises a glycerol transporter.”  The broadest reasonable interpretation of claim 9 is not that embodiments of claim 9 require a second, additional glycerol transporter in addition to the exogenous glycerol transporter recited in claim 1. Although claim 9 does not require a glycerol transporter to be exogenous, the presence of an exogenous glycerol transporter as recited in claim 1 is necessarily a glycerol transporter of claim 9 such that the one required exogenous glycerol transporter required by claim 1 simultaneously meets the limitations of claim 9 as well.  For this reason, dependent claim 9 fails to specify a further limitation of the claimed subject matter of claim 1 since claim 1 already requires the presence of an exogenous glycerol transporter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 13 and 15 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bont et al. (U.S. 2015/0176032 A1) further in view of Zhao et al. (Bioconversion of corn stover hydrolysate to ethanol by a recombinant yeast strain, Fuel Process. Technol. 91 (2010): 1807-11) as evidenced by Taherzadeh et al. (Acetic acid friend or foe in anaerobic batch conversion of glucose to ethanol by Saccharomyces cerevisiae, Chem. Eng. Sci. 52 (1997): 2653-59), Namazian et al. (Calculations of pKa values of carboxylic acids in aqueous solution using density functional theory, J. Chem. Thermodynamics 38 (2006): 1495-502) and Acetic Acid, Material Safety Data Sheet (MSDS), Pioneer Forensics, 2012.
De Bont et al., abstract, disclose the following:
The present invention relates to processes for producing ethanol from lignocellulosic hydrolysates comprising hexoses, pentoses and acetic acid, whereby genetically modified yeast cells are use that comprise an exogenous gene encoding an acetaldehyde dehydrogenase and a bacterial gene encoding an enzyme with NAD + - linked glycerol dehydrogenase activity. The process is further characterised in that glycerol is present in or fed into the culture medium, whereby the modified yeast cell ferments the hexoses, pentoses, acetic acid and glycerol to ethanol. The invention further relates to yeast cells for use in such processes. The yeast cells advantageously comprise genetic modifications that improve glycerol utilization such as modifications that increase one or more of dihydroxyacetone kinase activity and acetyl-CoA synthetase activity. 	
Claim 1 of De Bont et al. specifically sets forth that produced ethanol is recovered.  Claim 1 of De Bont et al. teaches all of the features of claims 1 and 4 except for the specific limitations that a composition comprises between 50 µM and 100 mM acetic acid and “maintaining the amount of undissociated acetic acid at a value of at least 50 µM.”  However, these features are met by the disclosure of De Bont et al. for the reasons set forth below.
Table 4B of De Bont et al. describes a recombinant S. cerevisiae strain labeled RN1201 with the following characteristics:

    PNG
    media_image2.png
    55
    742
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    20
    685
    media_image3.png
    Greyscale

	The described up regulated ACS1 and ACS2 in strain RN1201 is an acetyl-CoA synthetase “that catalyzes the formation a new chemical bond between acetate and coenzyme A (CoA)” as to be an enzyme in an acetyl-CoA production pathway.  De Bont et al., paras. [0055] and [0107].  Such acetyl-CoA synthetase is classified as E.C. 6.2.1.1. De Bont et al., para. [0055].
	The described expressed adhE in strain RN1201is a bifunctional acetaldehyde dehydrogenase and alcohol dehydrogenase from E. coli.  De Bont et al., paras. [0033] and [0116].  E. coli adhE is described as “exhibit[s] both acetaldehyde dehydrogenase (ACDH; EC 1.2.1.10) and alcohol dehydrogenase activity (ADH; EC 1.1.1.1).”  De Bont et al., para. [0033].  The “enzyme catalyzes the conversion of acetyl-CoA into acetaldehyde (and vice versa) and is also referred to as an (acetylating NAD-dependent) acetaldehyde dehydrogenase or an acetyl-CoA reductase. The enzyme may be a bifunctional enzyme which further catalyzes the conversion of acetaldehyde into ethanol (and vice versa; see below),” which meets the features of claim 4.  De Bont et al., para. [0030].
et al., paras. [0043] and [0122].  
The described “Cf dhaK” expressed in strain RN1201 is a bacterial dihydroxyacetone kinases such as the dhaK gene from Citrobacter freundii” catalyzing a reaction classified as E.C. 2.7.1.29.  De Bont et al., paras. [0045]-[0046] and [0124].
As such, De Bont et al. describe a S. cerevisiae strain RN1201 comprising one or more genes/nucleic acid sequences coding for an enzyme having acetylating acetaldehyde dehydrogenase activity (EC 1.2.1.10 or EC 1.1.1.2), NAD-dependent alcohol dehydrogenase activity (E.C. 1.1.1.1) and acetyl-CoA synthetase activity (E.C. 6.2.1.1).
De Bont et al., paras. [0131]-[0136], describe fermentation of yeast extract peptone (YP) medium in the presence of glycerol and/or acetic acid “using a medium containing 1% yeast extract and 1% peptone. Experiments were run in chemostat culture (1 litre working volume) at D=0.05 h−1 and the pH was kept at 5.5 by automatic addition of either KOH or H2SO4. Glucose (50 g/l) and xylose (50 g/l) were added as carbon and energy source to the yeast extract peptone medium.”  De Bont et al., para. [0131].  “Where relevant, acetic acid was added to the yeast extract peptone medium at 4 g/l and glycerol at 10 g/l. The temperature was kept at 32° C.”
 “Strains RN1200 and RN1201 are similarly tested on media with acetic acid and either with or without glycerol added. These strains perform distinctly different from strain RN1151. In the glycerol-containing medium the sugars glucose and xylose are consumed almost to completion (less than 1 g/l remaining) Acetic acid levels decreases to 0.5 g/l and the concentrations of glycerol at the end of the fermentation is 3 g/l in all three instances. The amounts of ethanol produced by strain RN1200 and RN1201 ranged between 43 and 47 g/l in various experiments.”  De Bont et al., para. [0135]. De Bont et al., para. [0133], states “Ethanol, glycerol acetic acid concentrations are monitored by HPLC analysis,” which is considered to meet the features of monitoring the amount of undissociated acetic acid in the composition.  As explained in the specification bridging pages 5-6, acetic acid concentration is described by the specification as monitored by HPLC where the amount of undissociated acetic acid is not a separately measured quantity but is rather calculated “using the pKa of acetic acid.”  That is, upon 
Again, the fermentation described occurs at pH 5.5 with an initial concentration of 4.0 g/l acetic acid.  As described above, the concentration of undissociated acetic acid based upon pH is provided by the following equation evidenced by Taherzadeh et al.:

    PNG
    media_image1.png
    216
    616
    media_image1.png
    Greyscale

Namazian et al. evidence that the pKa of acetic acid is 4.76 and the MSDS evidences that the molecular weight (MW) of acetic acid is 60.05 g/mol wherein molar concentration=conc. (g/L)/MW.  Since the pKa of acetic acid is 4.76, at a pH of 5.5 and a total acetic acid concentration of 66.6 mM (=4.0g/L [Symbol font/0xB8] 60.05 g/mol), the concentration of undissociated acetic acid [HAc] is approximately 10.3 mM at the beginning of the fermentation described by De Bont et al.  That is, at a pH 0.76 units higher (more basic) than the pKa of acetic acid the large majority of acetic acid present is dissociated as acetate anion.  However, De Bont et al. describe that the acetic acid level decreases to 0.5 g/l at the end of fermentation (“the sugars glucose and xylose are consumed almost to completion”) wherein at pH 5.5 and a total acetic acid concentration of 8.3 mM (=0.5g/L [Symbol font/0xB8] 60.05 g/mol) the concentration of undissociated acetic acid [HAc] is approximately 1.3 mM.  As such, during the fermentation described above the amount of acetic acid does not meet the condition precedent recited in claims 2 and 3 of the amount of undissociated acetic acid dropping below or approaching 50 µM.
That is, during the fermentation with YP medium with glucose, glycerol and acetic acid at an initial concentration of 4 g/l acetic acid (with pH maintained at 5.5 by automatic addition of acid/base) the amount of undissociated acetic acid is above 1 mM while carbohydrate, glycerol and acetate is being fermented/consumed by strain RN1201 including a final concentration of undissociated acetic acid of esults in a simultaneous consumption of acetate and glycerol under anaerobic conditions.” De Bont et al., para. [0180].
However, De Bont et al. do not directly disclose working examples wherein the S. cerevisiae strain comprises an exogenous glycerol transporter and fermenting a composition comprising glucose and between 50µM and 100 mM acetic acid to a composition having between 50 µM and 1 mM undissociated acetic acid and maintaining such amount of undissociated acetic acid for an undefined period of time.
	De Bont et al. in the claims teach the following:
1. A process for producing ethanol, comprising the step of fermenting a medium with a yeast cell, which yeast cell comprises
(a) an exogenous gene encoding an enzyme with acetaldehyde dehydrogenase activity that confers on the cell the ability to convert acetic acid into ethanol, and
(b) a bacterial gene encoding an enzyme with NAD+-linked glycerol dehydrogenase activity,
wherein the medium contains or is fed with:
(i) a source of at least one of a hexose and a pentose;
(ii) a source of acetic acid; and,
(iii) a source of glycerol, and
wherein the yeast cell ferments acetic acid, glycerol and at least one of the hexose and the pentose to ethanol, and
the process optionally comprises a step of recovering.
6. The process according to claim 2, wherein the cell further comprises a genetic modification that increases at least one of:
(i) specific acetyl-CoA synthetase activity; and,
(ii) transport of glycerol into the cell.
12. The process according to claim 1, wherein the medium contains or is fed with a lignocellulosic hydrolysate.
genetic modification that increases transport of glycerol into the cell. Preferably, the genetic modification that increases transport of glycerol into the cell preferably is a genetic modification that causes overexpression of a nucleotide sequence encoding at least one of a glycerol uptake protein and a glycerol channel.” De Bont et al., para. [0049].  A glycerol uptake protein or a glycerol channel that increases into the cell through genetic modification is considered to an exogenous glycerol transporter as recited in claim 1.
	S. cerevisiae strain labeled RN1201 discussed above does not appear to have an exogenous glycerol transporter.  However, De Bont et al., para. [0049] and claim 6, teach that it is preferably in embodiments thereof to have a “genetic modification [i.e. exogenous] that increases transport of glycerol [i.e. glycerol transporter] into the cell preferably is a genetic modification that causes overexpression of a nucleotide sequence encoding at least one of a glycerol uptake protein and a glycerol channel.”  As such, at the time of filing a person having ordinarily skill in the art would have been motivated to express such an exogenous nucleic acid sequence encoding an exogenous glycerol transporter in any embodiment yeast strain of De Bont et al. including the strain labeled RN1201 since De Bont et al. directly teach that it is beneficial and desirable to express an exogenous glycerol transporter to obtain the benefit of increased glycerol transport into the cell as discussed above.
	As taught in abstract and claim 12 of De Bont et al., the S. cerevisiae strains taught by De Bont et al. are specifically taught to be applied to the fermentation of lignocellulose hydrolysates [i.e. lignocellulosic biomass hydrolysates] to produce ethanol and other fermentation products.  That is, “present invention relates to processes for producing ethanol from lignocellulosic hydrolysates comprising hexoses, pentoses and acetic acid” and “It is an object of the present invention to provide for yeasts that are capable of producing ethanol from acetic acid and glycerol” wherein acetic acid and glycerol are often present in such hydrolysates in significant amounts.  De Bont et al., abstract and paras. [0002] and [0007].
	Zhao et al., abstract, teach “Three corn stover hydrolysates, enzymatic hydrolysates prepared from acid and alkaline pretreatments separately and hemicellulosic hydrolysate prepared from acid pretreatment, were evaluated in composition and fermentability. For enzymatic hydrolysate from alkaline pretreatment, ethanol yield on fermentable sugars and fermentation efficiency reached highest among the ecombinant Saccharomyces cerevisiae ZU-10. Concentrated hydrolysate containing 66.9 g/L glucose and 32.1 g/L xylose was utilized.”
	Zhao et al., page 1808, left column, describe preparation of a concentrated enzymatic hemicellulosic hydrolysate by treatment of corn stover residue containing cellulose, hemicellulose and lignin (i.e. a lignocellulosic biomass) hydrolyzed with a cellulase and cellobiase mixture.  The described “Concentrated hemicellulosic hydrolysate and enzymatic hydrolysate, supplemented with 2 g/L yeast extract, 2.5 g/L KH2PO4, 0.25 g/L CaCl2 and 0.25 g/L MgCl2 and with initial pH 5.5, were utilized as the fermentation medium” was fermented with S. cerevisiae.  Zhao et al., page 1808, right column.
	Table 1 of Zhao et al. describe the composition of the hydrolysates formed by Zhao et al. as follows:

    PNG
    media_image4.png
    352
    668
    media_image4.png
    Greyscale

	Hydrolysate I is described as containing 0.78 g/L of acetic acid and hydrolysate II as having 1.16 g/L of acetic acid.  Both hydrolysates I and II are “from acid-pretreated corn stover” and therefore are within the broadest reasonable interpretation of a lignocellulosic biomass hydrolysate that is pre-acid et al.:

    PNG
    media_image1.png
    216
    616
    media_image1.png
    Greyscale

	Again, Zhao et al. teach fermentation of the described hydrolysates at an initial pH of 5.5  Namazian et al. evidence that the pKa of acetic acid is 4.76 and the MSDS evidences that the molecular weight (MW) of acetic acid is 60.05 g/mol wherein molar concentration=conc. (g/L)/MW.  Since the pKa of acetic acid is 4.76, at a pH of 5.5 and a total acetic acid concentration of 13 mM (=0.78g/L [Symbol font/0xB8] 60.05 g/mol) in hydrosylate I, the concentration of undissociated acetic acid [HAc] is approximately 2.0 mM in the hydrolysate I taught by Zhao et al. when adjusted to pH 5.5.  In hydrosylate II, the total acetic acid concentration is approximately 19.3 mM (=1.16g/L[Symbol font/0xB8] 60.05 g/mol) and a concentration of undissociated acetic acid [HAc] is approximately 3.0 mM at pH 5.5.  That is, at a pH 0.76 units higher (more basic) than the pKa of acetic acid the large majority of acetic acid present is dissociated as acetate anion.  
De Bont et al. do not teach the application of the yeast strains (e.g. RN1201) to fermenting a composition that is a lignocellulosic biomass hydrolysate having an amount of undissociated acetic acid within the concentration range of 50 µM to 100 mM to a composition having an undissociated acetic acid value maintained at a range from 50 µM to 1 mM.  However, at the time of filing, the ordinarily skilled artisan would have been motivated to ferment any appropriate lignocellulosic biomass hydrolysate having glucose and acetic acid taught in the prior art to be appropriate for fermentation of at least glucose to ethanol and recovering the ethanol with at least strain RN1201 taught by De Bont et al. including other strains suggested by De Bont et al. such as strain RN1201 further modified to have an exogenous glycerol transporter.  One having ordinarily skill in the art would have been motivated to do this since De Bont et al. directly teach that the recombinant S. cerevisiae strains taught therein be applied to any e.g. glycose), pentoses (e.g. xylose) and acetic acid as stated in De Bont et al., abstract.
	As such, at the time of filing, the ordinarily skilled artisan would have been motivated to ferment any appropriate lignocellulosic biomass hydrolysate having glucose, xylose and acetic acid taught in the prior art to be appropriate for fermentation of at least glucose to ethanol and recovering the ethanol with at least strain RN1201 taught by De Bont et al. (including other strains suggested by De Bont et al. such as strain RN1201 further modified to have an exogenous glycerol transporter) including the corn stover lignocellulosic biomass hydrolysate taught as Hydrolysate I or II in Table 1 of Zhao et al.  Further, the ordinarily skilled artisan would have been motivated to ferment Hydrolysate I or II in Table 1 of Zhao et al. under the same conditions taught by Zhao et al. including a pH of 5.5 wherein such hydrolysate apparently contains about 2.0 mM and 3.0 mM undissociated acetic acid, respectively, since Zhao et al. teach that such conditions are appropriate for fermentation of such hydrolysate with an appropriate S. cerevisiae strain.
	50 µM undissociated acetic acid is 2.5% of 2.0 mM undissociated acetic acid initially present in hydrolysate I of Zhao et al. at pH 5.5, and 50 µM undissociated acetic acid is about 1.7% of 3.0 mM undissociated acetic acid initially present in hydrolysate II of Zhao et al. at pH 5.5.  As discussed, De Bont et al. illustrate the application of strain RN1201 to the fermentation of a composition containing 4 g/L (66.6 mM) of acetic acid to a final concentration of 0.5 g/L (8.3 mM) of acetic acid (1.3 mM undissociated at pH 5.5).  De Bont et al. teach that fermentation proceeds until fermentable sugars are exhausted, as such the extent of any fermentation is highly dependent upon the amount of fermentable sugars present wherein the working examples of De Bont et al. contain 50 g/L of both glucose or xylose (100 g/L total sugar).  The hydrolysates taught in Table I of Zhao et al. have less than 100 g/L total glycose and xylose combined.  In the working embodiments of De Bont et al. discussed above, about 87.5% of acetic acid is consumed during fermentation from 4 g/L to 0.5 g/L acetic acid.  If a similar approximately 90% of acetic acid would be expected to be consumed upon fermentation of the hydrolysates taught in Table 1 of Zhao et al., the 2.0 mM undissociated acetic acid in Hydrolysate I would be reduced to about 200 µM and 3.0 mM undissociated acetic acid in Hydrolysate II would be reduced to about 300 µM.  At the time of filing the ordinarily skilled artisan would not expect that any of the yeast strains suggested by De Bont et al. will et al. to have an undissociated acetic acid concentration less than 50 µM at pH 5.5 since De Bont et al. teach that it is expected that a significant portion of acetic acid present will not be not consumed.  Similarly, the examples of De Bont et al. start with a composition having 66.6 mM acetic acid (10.3 undissociated at pH 5.5) and completes with 8.3 mM acetic acid (1.3 mM undissociated at pH 5.5).  That is, the starting amount of acetic acid in the De Bont et al. examples discussed above is over 5-times higher than in Hydrosylate I of Zhao et al.  As such, it is expected that fermentation of Hydrosylate I as discussed above will yield an undissociated acetic acid concentration of 1 mM or less or less than 1 mM.
Further, it is noted that the recited “maintaining the amount of undissociated acetic acid at a value >= 50 µM and <= 1 mM” is not stated to be done for any specific minimum period of time.  In addition to there being no expectation that fermentation of Hydrosylate I or II to an amount of undissociated acetic acid less than 50 µM, the ordinarily skilled artisan at the time of filing would have been motivated to stop fermentation (e.g. recover ethanol) before the 100% completion of fermentation since it is understood that fermentation slows as fermentable sugars are consumed such that a time savings can be realized by a premature terminating fermentation when some fermentable sugars may remain.  
Further, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Here, as discussed, the cited prior art including De Bont et al. disclose the general conditions of a S. cerevisiae cell engineered to consume acetic acid leaves a significant amount of acetic acid in a fermentation unconsumed at the conclusion of fermentation upon exhaustion of fermentation including 10% or more of the acetic acid initially present remaining unconsumed wherein fermentations are performed at pH 5.5.  In view of this general condition, it is not inventive to discover conditions wherein fermentation of a composition such as a lignocellulose hydrosylate having an initial undissociated acetic acid concentration greater than 1 mM at pH 5.5 is fermented to an undissociated acetic acid concentration that is arbitrarily within the range of 50 µM or 1 mM as a workable range of remaining et al. showing a final undissociated acetic acid concentration of 1.3 mM.
	Regarding claims 2 and 3, Fig. 2 of De Bont et al. teaches that it is appropriate to monitor the amount of acetic acid present in the fermenting composition wherein the total concentration of acetic acid determines the amount of undissociated acetic acid present as a function of pH.  As discussed above, the concentration of undissociated acetic acid is not expected to reach a value of at least 50 µM such that the condition precedent for “adding acid to the composition” as recited in claims 2 and 3 is not met and need not be performed.

	Response to arguments
	In brief, applicant argues that the cited prior art does not teach maintaining an amount of undissociated acetic acid at a value greater than 50 µM and less than 1 mM as recited in the claims as amended.  The new limitations added to the claims by amendment are addressed above and as such the current grounds of rejection are necessitated by applicant’s amendment. 
Further, there is no evidence of record that the range of 50 µM or 1 mM is critical.  Example 2 of the specification reports a stoppage of fermentation when pH rises to 7.1 although 2.5 g/L of total acetate is present.  Based upon the equation of Taherzadeh et al., at pH 7.1, 2.5 g/L (42 mM) of acetate is calculated to have 190 µM present in undissociated form.  In Example 1 of the specification, a fermentation stops at pH 7.0 with only 0.54 g/L total acetate present, wherein the calculated amount of undissociated acetic acid would be 51 µM.  However, the shared criterion between Examples 1 and 2 is reaching a pH of about 7 wherein it is well known in the art that high pH inhibits growth of S. cerevisiae and the precise amount of inhibition will of course vary between strains of S. cerevisiae.  See Pena et al. (Effects of high medium pH on growth, metabolism and transport in Saccharomyces cerevisiae, FEMS Yeast Res. 15 (2015): fou005), page 1, left column, (Norkrans (1966) reported that Saccharomyces cerevisiae stops growing at pH 8.0).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-4, 9, 13 and 15 (all non-withdrawn claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-15 and 17-25 of copending Application No. 16/495,638 further in view of De Bont et al. (U.S. 2015/0176032 A1) and Zhao et al. (Bioconversion of corn stover hydrolysate to ethanol by a recombinant yeast strain, Fuel Process. Technol. 91 (2010): 1807-11).
The teachings of De Bont et al. and Zhao et al. discussed above in the rejections under 35 U.S.C. 103 are incorporated herein by reference and not repeated herein in full.
Copending claims are as follows (claim 1 in part)

    PNG
    media_image5.png
    315
    653
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    86
    708
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    139
    717
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    94
    719
    media_image8.png
    Greyscale

	For the reasons set forth above, strain RN1201 taught by De Bont et al. has all of the features of co-pending claim 1 except for a glycerol transporter gene although further expression of an exogenous glycerol transporter is suggested by De Bont et al. for the reasons stated above.  That is, strain RN1201 as described in Table 4B and related text of De Bont et al. expresses gldA (glycerol dehydrogenase), dhkA (dihydroxyacetone kinase), ACS (acetyl-CoA synthetase as an enzyme in an acetyl-CoA production pathway) and AdhE (NAD+ dependent acetylating acetaldehyde dehydrogenase).  Regardless, any yeast strain suggested by De Bont et al. and the recombinant yeast of copending claim 1 are taught or recited to be applied to fermentation of a composition that can specifically contain a carbohydrate (i.e. glucose, xylose) and acetic acid wherein the recitation of a glycerol transporter in copending claim 1 directly implies adaptation to uptake glycerol as well.  Further, the recombinant yeast of copending claim 1 has all of the features of a recombinant yeast as recited in claims 1-4, 9, 13 and 15.  
Since the strains taught by De Bont et al. and the recombinant yeast of copending claim 1 are for the fermentation of compositions containing a carbohydrate and acetic acid, at the time of filing the ordinarily skilled artisan would have been motivated to apply the recombinant yeast of copending claim 1 in the same manner that strain RN1201 as taught by De Bont et al. or as any other strain suggested by De Bont et al. is applied to ferment compositions containing a carbohydrate, glycerol and acetic acid in methods having all of the features of claims 1-4, 9, 13 and 15 including fermentations of the hydrolysates taught by Zhao et al. as discussed above.  The ordinarily skilled artisan at the time of filing would have been motivated to utilize embodiments of copending claim 1 in a method to meet the features of claims 1-4, 13 and 15 since De Bont et al. for the reasons stated above under rejections under 35 U.S.C. that teachthe same is an appropriate way to utilize any recombinant yeast modified to convert glycerol and/or acetic acid to ethanol to produce ethanol from a composition including glycerol and acetic acid including a lignocellulose hydrolysate.  It is noted that copending claim 18 further states that the fermentable carbohydrate of copending claim 17 is obtained from a lignocellulose, i.e. a lignocellulose hydrolysate.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 9, 13 and 15 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,988,649 B2 further in view of De Bont et al. (U.S. 2015/0176032 A1) and Zhao et al. (Bioconversion of corn stover hydrolysate to ethanol by a recombinant yeast strain, Fuel Process. Technol. 91 (2010): 1807-11).
U.S. Patent No. 9,988,649 B2 is previously published as De Bont et al. (U.S. 2015/0176032 A1).
The teachings of De Bont et al. (U.S. 2015/0176032 A1) discussed above in the rejections under 35 U.S.C. 102 and 103 are incorporated herein by reference and not repeated herein in full.  
Patented claims 1 and 5, in summary, recites a Saccharomyces cell having an exogenous gene encoding acetaldehyde dehydrogenase activity and a bacterial gene encoding NAD+-linked glycerol dehydrogenase activity.  Further, patented claim 7 directly recites a Saccharomyces cell genetically modified to increase transport of glycerol into the cell wherein De Bont et al., as discussed above, directly teach the same to be done by expression of a heterologous glycerol transporter. 
  As discussed above, strain RN1201 of De Bont et al. is an embodiment of patented claim 1 wherein U.S. Patent No. 9,988,649 B2 and De Bont et al. have the same specification.  The rejections under 35 U.S.C.103 over De Bont et al. (U.S. 2015/0176032 A1) and Zhao et al. explains the use of strain RN1201 (and further expressing a glycerol transporter) to meet the features of the rejected claims, i.e. the reasons and motivation why and ordinarily skilled artisan at the time of filing would have applied an embodiment Saccharomyces cell of patented claim 1 or 5 to meet the features of the rejected claims.

Claims 1-4, 9, 13 and 15 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,941,421 B2 in view of De Bont et al. (U.S. 2015/0176032 A1) and Zhao et al. (Bioconversion of corn stover hydrolysate to ethanol by a recombinant yeast strain, Fuel Process. Technol. 91 (2010): 1807-11). 
U.S. Patent 10,941,421 is a continuation of U.S. Patent No. 9,988,649 B2 previously published as De Bont et al. (U.S. 2015/0176032 A1).
The teachings of De Bont et al. (U.S. 2015/0176032 A1) discussed above in the rejections under 35 U.S.C. 103 are incorporated herein by reference and not repeated herein in full.  
Saccharomyces cell wherein the medium contains a hexose and a pentose, a source of acetic acid and a source of glycerol that is fermented to ethanol and recovered and the cell has bacterial gene encoding an enzyme with NAD+-linked glycerol dehydrogenase activity, and a genetic modification that increases the specific activity of dihydroxyacetone kinase.  Patented claim 4 directly recites that the Saccharomyces cell has a modification that increases acetyl-CoA synthetase activity.  Further, patented claims 4 and 7 directly recite a Saccharomyces cell genetically modified to increase transport of glycerol into the cell wherein De Bont et al., as discussed above, directly teach the same to be done by expression of a heterologous glycerol transporter. 
As discussed above, strain RN1201 of De Bont et al. is an embodiment of patented claim 1 wherein U.S. Patent No. 10,941,421 B2 and De Bont et al. have the same specification.  The rejections under 35 U.S.C.103 over De Bont et al. (U.S. 2015/0176032 A1) and Zhao et al. explains the use of strain RN1201 (and further expressing a glycerol transporter) to meet the features of the rejected claims, i.e. the reasons and motivation why and ordinarily skilled artisan at the time of filing would have applied an embodiment Saccharomyces cell of patented claim 1 to meet the features of the rejected claims.

Claims 1-3, 9, 13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11 and 13-17 of copending Application No. 16/649,284 in view of De Bont et al.  (U.S. 2015/0176032 A1) and Zhao et al. (Bioconversion of corn stover hydrolysate to ethanol by a recombinant yeast strain, Fuel Process. Technol. 91 (2010): 1807-11).
The teachings of De Bont et al. (U.S. 2015/0176032 A1) discussed above in the rejections under 35 U.S.C. 102 and 103 are incorporated herein by reference and not repeated herein in full.  
Copending claims recite:

    PNG
    media_image9.png
    567
    667
    media_image9.png
    Greyscale


3. (Previously Presented) The process according to claim 1 wherein the composition is a lignocellulosic biomass hydrolysate, optionally a corn stover hydrolysate or a corn fiber hydrolysate.
Copending claim 17 recites that the yeast is Saccharomyces cerevisiae.
Strain RN1201 taught by De Bont et al. including a strain further expressing an exogenous glycerol transporter (as discussed above) and the yeast recited in copending claim 1 are explicitly stated (for copending claim 1) or taught (for strains suggested by De Bont et al.) to be used for fermenting a lignocellulose hydrolysate containing acetic acid. 
The rejections under 35 U.S.C.103 over De Bont et al. (U.S. 2015/0176032 A1) and Zhao et al. explains the use of strain RN1201 (and further expressing a glycerol transporter) to meet the features of et al. with any yeast cell adapted for use in the presence of acetic acid, including the yeast cell recited in copending claim 1, to ferment the hydrolysates I and II taught by Zhao et al. since an ordinarily skilled artisan would have been motivated to ferment any hydrolysate containing acetic acid taught in the prior art to be appropriate for ethanol production with a yeast cell specifically taught or stated for application to ferment such a hydrolysate.  For these reasons, at the time of filing the ordinarily skilled artisan would have been motivated to modify embodiments of copending claim 1 to utilize hydrolysate I or II of Zhao et al. at the acid-pretreated lignocellulosic biomass hydrolysate comprising an amount of undissociated acetic acid of between 50 µM and 10 mM as an embodiment of claim 1, since as discussed, the prior art teaches that the hydrolysates of Zhao et al. are an appropriate hydrolysate to be so fermented.  As explained above, fermentation of hydrolysate I or II of Zhao et al. with any yeast strain would not be expected to produce a composition having 50 µM or less undissociated acetic acid.  Further, as noted above, De Bont et al. teach that it is appropriate to monitor the amount of acetic acid (which automatically monitors the amount of undissociated acetic acid) and that it is appropriate to perform any fermentation at a constant pH while acetic acid concentration is monitored.
It is noted that hydrolysates I and II of Zhao et al. are acid-pretreated lignocellulose biomass hydrolysates indicated in the legend of Table 1. 
This is a provisional nonstatutory double patenting rejection.

Response to arguments
Applicant makes no specific remarks addressing or traversing the obviousness-type double patenting rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652